Dear Mr. Hebert:
You have requested an opinion as to whether R.S.14:316 prohibits the naming of a street after a living Person.
R.S. 14:316 provides as follows:
"No public building, public bridge, public Park, Public fish or game preserve, or Public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of it subdivisions or in the name of any institution receiving its support in whole or in Part from the state shall be named in honor of any living person.
The officer, officers, board, or commissioner in charge of a Public building, Public Park, Public fish or game Preserve, or Public wildlife refuge named in honor of any Person who is still living shall change the name and destroy, deface, or remove all Plaques, signs, or other evidence of the old name appearing on the building, bridge, Park, preserve, or refuge.
Whoever violates this Section or fails to Perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days."
Penal statutes are strictly construed and no conduct can be held criminal which is not made so by statute and clearly described by the statute's language.  State v. Arkansas Louisiana Gas Co., 227 La. 179, 78 So.2d 825
(1955).
Since the applicable statute does not include among the prohibited acts the naming of a street after a living person, it is the opinion of this office that the statute cannot be extended to prohibit that act.
Very truly yours,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: THOMAS F. WADE Assistant Attorney General
TFW/lbw